Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 03/09/2021. 
Claims 1-20 are currently pending and have been examined.
	
Information Disclosure Statements
The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/987,081, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The application does not teach or suggest a browser extension for completing a transaction by presenting a user interface not native to the website to allow for a transaction with a third-party.

	The pending application claims further priority to Provisional Application 63/081,107 and is therefore given an effective filing date of 9/21/2020.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/365,516, hereinafter ‘516, in view of Harrell (as cited below).
‘516 teaches a transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a transaction that is not natively offered on said website for acquisition of said at least one good, wherein said website is operated by an operator of said website (“A transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a transaction that is not natively offered on said website for acquisition of said at least one good, wherein said website is operated by an operator of said website”), the transaction system comprising: a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions that, when executed by the processing unit (“a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions…executed by said processing unit”), cause the processing unit to: execute a web browser application, wherein said web browser application is configured to load a browser extension while said web browser application is navigated to said website (“execute a web browser application, wherein said web browser application is configured to load a browser extension while said web browser application is navigated to said website”); and execute said browser extension in response to said browser extension having been loaded by said web browser application (“execute said browser extension in response to said browser extension having been loaded by said web browser application,”), wherein said browser extension contains instructions that, when executed, cause said extension (“wherein said browser extension contains instructions that, when executed, cause said extension”) to: add a user interface element that is not native to said website to a page of said website (“add a user interface element that is not native to said website to a page of said website”); present a user interface that is not native to said website, wherein said user interface enables creation of said transaction between said user and a third party that is distinct from said operator of said website, wherein said transaction pertains to a subject matter including said at least one good, and wherein said presentation of said user interface is performed in response to said user interacting with said user interface element (“present a user interface that is not native to said website, wherein said user interface enables creation of said transaction between said user and a third party that is distinct from said operator of said website, 
‘516 does not explicitly teach 
Attorney Docket No. 18771.0003USU2initiating a purchase of said at least one good, in response to said creation of said transaction by said user via said user interface presented by said browser extension. However, Harrell teaches initiating a purchase of said at least one good, in response to said creation of said transaction by said user via said user interface presented by said browser extension (Harrell: [0057] “The computer 702 and the mobile device 704 may each be configured to download and install the plugin or extension discussed above, so that the user may use a third party payment provider to perform checkout at an online merchant, even if the online merchant does not natively support the third party payment provider.” – [0044] “At this point, the user may check out on the page 320 to pay for the goods or services purchased. In this manner, the user has the power to pay with the third party payment provider, even though the online merchant BigMart does not natively support the third party payment provider.”).  
It would have been obvious to one of ordinary skill in the art to include in the transaction system, as taught by ‘516, the ability to initiate a purchase of said at least one good, in response to said creation of said transaction by said user via said user interface presented by said browser extension, as taught by Harrell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘516, to include the teachings of Harrell, in order to allow a consumer to have the power to choose a desired payment provider to pay for goods or services offered by an online merchant, even if the online merchant does not directly support the desired payment provider (Harrell [0002]).
This is a provisional non-statutory double patenting rejection.

Claim Rejection - 35 USC § 112(b)
 The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 10 recites the limitation “in the name of said lease-to-own company”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitations is being interpreted to read “a name of said lease-to-own company”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrell (US 20170278174 A1), hereinafter Harrell.
	
Regarding Claim 1, Harrell discloses a transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a transaction that is not natively offered on said website for acquisition of said at least one good, wherein said website is operated by an operator of said website (Harrell: [0032] “a plugin that allows the user to use services offered by the third party payment provider on other web sites , even if the web sites do not natively support the services of the third party payment provider … The PayPal plugin allows you to pay with your PayPal account on any online merchant site , even if the merchant site does not natively support PayPal”), the transaction system comprising: 
a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions that, when executed by the processing unit (Harrell: [0014] “User device 110, merchant server 140, payment provider server 170, acquirer host 165, issuer host 168, and payment network 172 may each include one or more electronic processors, electronic memories, and other appropriate electronic components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein.”), cause the processing unit to: 
execute a web browser application (Harrell: [0016] “User device 110 may include one or more browser applications 115 which may be used, for example, to provide a convenient interface to permit user 105 to browse information available over network 160. … browser application 115 may be implemented as a web browser configured to view information available over the Internet, such as a user account for online shopping and/or merchant sites for viewing and purchasing goods and services.” – [0033] “the user has shopped electronically at a web site of an example merchant “BigMart.””),
wherein said web browser application is configured to load a browser extension while said web browser application is navigated to said website (Harrell: [0029] “the third party payment provider offers an interactive web component 210 to be downloaded and installed by a user of the electronic device” – [0031] “the interactive web component 210 may include an “extension” (also commonly referred to as an "add-on"). An example extension may be a web browser extension, which can add additional materials to the browser user interface or perform additional processing to a web page. Whereas a plugin affects a web page in which it is embedded, an extension can affect the web browser itself. Of course, an extension can be configured to perform tasks that the plugin is capable of Examiner notes with further reference to [0047], [0057], and [0069] that the steps of Harrell may be implemented by a plug-in or a browser extension.); and 
execute said browser extension in response to said browser extension having been loaded by said web browser application (Harrell: [0057] “The computer 702 and the mobile device 704 may each be configured to download and install the plugin or extension discussed above, so that the user may use a third party payment provider to perform checkout at an online merchant, even if the online merchant does not natively support the third party payment provider.”), wherein said browser extension contains instructions that, when executed, cause said extension to: 
add a user interface element that is not native to said website to a page of said website (Harrell: [0038] “if the interactive component 210 determines that the checkout page 320 does not natively support the third party payment provider, it may display a page 350 as shown in FIG. 6. The page 350 may be a separate browser window, a separate browser tab, or a separate screen (within an app) from the checkout screen 320. In some embodiments, the page 350 may be a window that "slides up or down” over the checkout page 320. In other words, the page 350 may be temporarily overlying the checkout page 320.” – [0036] “The icon and the interactive component 210 may be referred to interchangeably hereinafter. The user may click on the interactive component 210 (or engage with it in other ways such as tapping, pressing, or holding down the interactive component 210, with either a finger, a stylus, or a mouse) to trigger the payment flow using the third party payment provider.” –See also Figure 4.); 
present a user interface that is not native to said website, wherein said user interface enables creation of said transaction between said user and a third party that is distinct from said operator of said website, wherein said transaction pertains to a subject matter including said at least one good (Harrell: [0038] “The page 350 may direct the user to the web site of the third party payment provider, for example http://paypal.com. The page 350 allows the user to authenticate himself/herself to gain access to his/her account with the third party payment provider. For example, the page 350 may contain a username field 360 and a password field 361.” – [0039] “upon entering a correct combination of username and password in the fields 360-361 , the user is logged into the account with the third party payment provider, as shown in a page 370. The page 370 offers the user access to his/her account … The user may select any one of these funding instruments to pay for his/her purchases made with BigMart. … After selecting a desired 
wherein said presentation of said user interface is performed in response to said user interacting with said user interface element (Harrell: [0036] “The user may click on the interactive component 210 (or engage with it in other ways such as tapping, pressing, or holding down the interactive component 210” – [0037] “In response to the user clicking on the interactive component 210 , the interactive component 210 is activated .”) to trigger the payment flow using the third party payment provider” – [0038] “the page 350 may be a window that "slides up or down” over the checkout page 320. In other words, the page 350 may be temporarily overlying the checkout page 320. The page 350 may direct the user to the web site of the third party payment provider …The page 350 allows the user to authenticate himself / herself to gain access to his/her account with the third party payment provider.”); and Attorney Docket No. 18771.0003USU2 
initiate a purchase of said at least one good, in response to said creation of said transaction by said user via said user interface presented by said browser extension (Harrell: [0044] “At this point, the user may check out on the page 320 to pay for the goods or services purchased. In this manner, the user has the power to pay with the third party payment provider, even though the online merchant BigMart does not natively support the third party payment provider.”).  

Regarding Claim 4¸ Harrell discloses the transaction system of claim 1, wherein said user interface element comprises a button (Harrell: [0037] “In response to the user clicking on the interactive component 210, the interactive component 210 is activated.  … the user may log into his / her account with the third party payment provider (e.g., by clicking on the “PayPal” button) to pay for the goods or services purchased at BigMart.”).

Regarding Claim 5¸ Harrell discloses the transaction system of claim 4, wherein said page of said website comprises a shopping cart page (Harrell: [0033] “FIG. 3 illustrates the virtual shopping cart containing the goods or services that the user intends to buy from BigMart.” – [0034] “the user is now presented with a checkout screen or checkout page 320 of BigMart.” – See also Figures 4-8; which illustrate that the checkout page/ shopping cart is labeled “bigmart.com/cart”).  

Regarding Claim 6¸ Harrell discloses the transaction system of claim 1, wherein said at least one good comprises a service (Harrell: [0022] “payment provider server 170 may include one or more payment applications 175 which may be configured to interact with user device 110 and / or merchant server 140 over network 160 to facilitate the purchase of goods or services”).  

Regarding Claim 7¸ Harrell discloses the transaction system of claim 1, wherein said initiation of said purchase of said at least one good comprises said browser extension communicating with a computing system that is remote from said computing device, to request said remote computing system to conduct said purchase of said at least one good (Harrell: [0055] “these steps may be performed by one or more electronic processors of a system that is located remotely from the electronic device” – [0021] “Checkout application 155 may be configured to accept payment information from or on behalf of user 105 through payment provider server 170 over network 160.” – [0026] “A network of communication devices, servers, and the like also may be established to relay payment related information among the different parties of a payment transaction.”).  

Regarding Claim 8¸ Harrell discloses the transaction system of claim 7, wherein said purchase of said at least one good is conducted by said computing system via said website (Harrell: [0043] “The interactive component 210 automatically populates the fields 330 - 332 on the checkout page 320 of the online merchant BigMart. The fields 330 - 332 are populated with the user’s account information retrieved in FIG. 7. …these fields correspond to the user account information retrieved from the third party payment provider previously” – [0044] “At this point, the user may check out on the page 320 to pay for the goods or services purchased. In this manner, the user has the power to pay with the third party payment provider, even though the online merchant BigMart does not natively support the third party payment provider.”).  

Regarding Claim 9¸ Harrell discloses the transaction system of claim 8, wherein said computing system comprises a plurality of computers (Harrell: [0026] “A network of communication devices, servers, and the like also may be established to relay payment related information among the different parties of a payment transaction.”).  

	Regarding claims 12, and 15-17, the limitations of method claims 12, and 15-17 are closely parallel to the limitations of system claims 1, and 6-8, respectively, and are rejected on the same basis.
	
	Regarding claim 20, the limitations of system claim 20 are closely parallel to the limitations of system claim 1, and are rejected on the same basis.
	
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell, in view of Bhatia et al (US 20180349283 A1), hereinafter Bhatia.
	
	Regarding Claim 2¸Harrell teaches the transaction system of claim 1, but does not specifically teach that said browser extension comprises a manifest file and a script file.  
	However, Bhatia teaches a system for rendering overlays on a webpage (Bhatia: Abstract) by a browser extension (Bhatia: [0027]), including that said browser extension comprises a manifest file and a script file (Bhatia: 
This known technique is applicable to the system of Harrell as they share characteristics and capabilities, namely they are directed to browser extensions for overlaying/injecting content.  
It would have been recognized that applying the known technique of a browser extension comprising a manifest file and a script file, as taught by Bhatia, to the teachings of Harrell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including that a browser extension comprises a manifest file and a script file, as taught by Bhatia into the system of Harrell would have been recognized by those of ordinary skill in the art as resulting in an improved ability for content to be injected into a webpage using a browser extension (Bhatia: [0032]).

Regarding Claim 3, Harrell/Bhatia teach the transaction system of claim 2, wherein said manifest file contains data that, when interpreted by said web browser application, causes said web browser application to load said script file in response to said web browser application having been navigated to said website (Bhatia: [0027] “every time the browser (e.g., Chrome) starts, a manifest file in the browser extension can instruct the browser whenever a webpage loads, to inject the content script into the webpage, so that the context of the webpage can be accessed.” – [0043] “The solution injects a scripting layer into a web browser”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Harrell with Bhatia for the reasons identified above with respect to claim 2. 

	Regarding Claims 13-14, the limitations of method claims 13-14 are closely parallel to the limitations of system claims 2-3, and are rejected on the same basis.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell, in view of Bernstein et al (US 10282778 B1), hereinafter Bernstein.

Regarding claim 10, Harrell teaches the transaction system of claim 1, but does not teach that said transaction comprises a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted in the name of said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction.
However, Bernstein teaches systems and methods for providing rent-to-own transactions to customers (Bernstein: Abstract) executed as an extension on a browser (Bernstein: Col. 36, lines 10-11), including that the transaction comprises a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted in the name of said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction (Bernstein: Col. 3, line 65 – Col. 4, line 1 “the term “rent-to-own” (RTO) … refers to a rental agreement or a lease agreement. Rent-to-own is also interchangeably referred to as “lease-to-own” (LTO)” – Col. 7, lines 37-46 “If the good is a transaction-eligible good, and the consumer electronically accepts the terms, the RTO management system 30 purchases the approved good 90 for the consumer under the RTO program. The RTO management 44 system 30 arranges for the approved good 90 to be picked-up at the store, held, or shipped to the consumer. The consumer 10 who registered with the RTO program pays a periodic rental fee or lease amount in accordance with a state or federal compliant RTO agreement to the company operating the RTO program”). This known technique is applicable to the system of Harrell as they share characteristics and capabilities, namely they are directed to browser extensions for online payment for goods/services.  
It would have been recognized that applying the known technique of the transaction comprising a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted in the name of said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction, as taught by Bernstein, to the teachings of Harrell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including that the transaction comprises a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good 

Regarding claim 11, Harrell teaches the transaction system of claim 1, but does not teach that said transaction is subject to terms, and wherein said terms are presented to said user via said user interface presented by said browser extension. However, Bernstein teaches systems and methods for providing rent-to-own transactions to customers (Bernstein: Abstract) executed as an extension on a browser (Bernstein: Col. 36, lines 10-11), including that said transaction is subject to terms, and wherein said terms are presented to said user via said user interface presented by said browser extension (Bernstein: Col. 7, lines 24-31 “If the selected good is transaction-eligible, the message may be accompanied by terms: for the RTO transaction such as, for example, the legal terms and disclosures of a rent-to-own transaction in accordance with state or federal laws, and the periodic rental cost or lease amount, and a lease duration. …the RTO application 36 is also programmed to generate a draft RTO agreement for the consumer”). This known technique is applicable to the system of Harrell as they share characteristics and capabilities, namely they are directed to browser extensions for online payment for goods/services.  
It would have been recognized that applying the known technique of said transaction being subject to terms, and wherein said terms are presented to said user via said user interface presented by said browser extension, as taught by Bernstein, to the teachings of Harrell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including said transaction is subject to terms, and wherein said terms are presented to said user via said user interface presented by said browser extension, as taught by Bernstein, into the system of Harrell would have been recognized by those of ordinary skill in the art as resulting in an improved ability to make online transactions more accessible and efficient to customers (Bernstein: Col. 1, lines 58-59), particularly allowing a non-creditworthy consumer to lease or rent products (Bernstein: Col. 9, lines 22-23).

Regarding Claim 18, the limitations of method claim 18 are closely parallel to the limitations of Claim 10, and are rejected on the same basis.

Regarding Claim 19, Harrell teaches the method of claim 12, but does not teach that said creation of said transaction requires information pertaining to said at least one good, and wherein said information is extracted from said website by said browser extension via a scraping operation.
However, Bernstein teaches systems and methods for providing rent-to-own transactions to customers (Bernstein: Abstract) executed as an extension on a browser (Bernstein: Col. 36, lines 10-11), including that said creation of said transaction requires information pertaining to said at least one good, and wherein said information is extracted from said website by said browser extension via a scraping operation (Bernstein: Col. 11, lines 13-16: “RTO management application 36...may scrape or crawl a website …to obtain goods data.” – Col. 7, lines 34-36: “The RTO application 36 may populate the form…based on the properties of the selected good.”). This known technique is applicable to the system of Harrell as they share characteristics and capabilities, namely they are directed to browser extensions for online payment for goods/services.  
It would have been recognized that applying the known technique of said creation of said transaction requiring information pertaining to said at least one good, and said information being extracted from said website by said browser extension via a scraping operation, as taught by Bernstein, to the teachings of Harrell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including said creation of said transaction requires information pertaining to said at least one good, and said information is extracted from said website by said browser extension via a scraping operation, as taught by Bernstein, into the system of Harrell would have been recognized by those of ordinary skill in the art as resulting in an improved ability to make online transactions more accessible and efficient to customers (Bernstein: Col. 1, lines 58-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684      
	
/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684